Citation Nr: 1600411	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for heart disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for back disability.

3.  Entitlement to service connection for respiratory disability, to include sinusitis and allergies.

4.  Entitlement to an initial rating for a service-connected anxiety disorder in excess of 30 percent prior to March 2, 2015, and in excess of 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2014 and April 2015 for further development.  

The Veteran presented testimony at a Board hearing in July 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for back disability on a de novo basis, and for respiratory disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 20, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to service connection for heart disability is requested.

2.  In July 1984, the Board denied the Veteran's claim of service connection for back disability.  

3.  Certain evidence received since the July 1984 decision is neither cumulative nor redundant of the evidence of record at the time of the July 1984 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

4.  Prior to March 2, 2015, the Veteran's service connected anxiety disorder was manifested by occupational and social impairment with reduced reliability and productivity, but not by occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment. 

5.  Effective March 2, 2015, the Veteran's service connected anxiety disorder is not manifested by occupational and social impairment, with deficiencies in most areas, or by total occupational and social impairment.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for heart disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The July 1984 Board decision, which denied the Veteran's service connection claim for back disability is final.  38 U.S.C.A. § 7105 (West 2014).

3.  Evidence received since the July 1984 decision is new and material; accordingly, the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  For the period prior to March 2, 2015, the criteria for a 50 percent disability evaluation for anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Code 9413 (2015).

5.  Effective March 2, 2015, the criteria for a disability evaluation in excess of 50 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a July 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in April 2013 and March 2015, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they adequately addressed the rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examinations.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Heart disability
Issue Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran informed the Board, at her July 2015 videoconference hearing, that she wished to withdraw the issue of whether new and material evidence has been received to reopen a claim of service connection for a heart disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.

Back disability

New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of service connection for back disability was denied by Board in July 1984.  As such, the decision is final.  

The evidence on record at the time of the July 1984 denial consisted almost entirely of the service treatment records and June 1983 VA examination.  They showed that the Veteran was treated for back pain on two occasions during service (March 1977 and July 1980).  The Veteran's separation examination yielded normal findings.  Additionally, the June 1983 VA examinations showed no abnormalities.

The basis for the July 1984 was the fact that despite being treated for lower back pain on two occasions during service, the back problems were found to be acute and transient, and had resolved without residuals.  The Veteran did not have a current disability at the time of the July 1984 denial.

Evidence received since the July 1984 decision includes May 1996 x-ray findings of mild degenerative changes of the lower lumbar facet joints, outpatient treatment reports (dated 2010) that include osteopenia as an "active problem," outpatient treatment records reflecting a history of lumbar back discomfort, a May 2008 bone density study reflecting low bone mass in the lumbar spine, testimony from the Veteran regarding continuity of symptomatology of back pain since service, and a July 2015 correspondence in which a VA chiropractic physician stated that it is possible that the Veteran's current back disability is related to an in-service parachute jump.    

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen her claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade, supra.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. 

The Board finds that the new evidence reflects that the Veteran has a current disability that was not present at the time of the July 1984 Board decision.  As this current disability is an element of service connection that was not satisfied at the time of the July 1984 denial, the Board finds that new and material evidence has been received to reopen the claim.  Consequently, the claim for entitlement to service connection for a back disability is reopened.   



Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected anxiety has been rated by the RO under the provisions of Diagnostic Code 9413.  Under this regulatory provision:

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The records reflect that the Veteran first sought psychiatric treatment in October 2009.  She initially sought treatment due to stress related to being laid off at work.  She also acknowledged that she was the victim of military sexual trauma (MST).  She stated that she was married to a man who suffered from PTSD and bipolar disorder.  They were no longer married; but they continued to live together.  She stated that they had a supportive relationship.  Most of the records reflect that the source of her frustration and discouragement was her inability to obtain a job commensurate with her experience and skill.  She also noted that reflection on her workplace experiences frequently served as a trigger for MST recall.  The records reflect that the Veteran suspected that she may have been "black balled" by supervisors.  Additionally, recent events in the news involving secret sexual relationships reminded her of her MST.  

A January 2010 report reflects that the Veteran was restless to return to work ("I am not ready to not work").  She continued volunteer activity at an Indian Reservation.  She noted that employment was both a practical and emotional priority.   

A September 2010 report reflects that she was frustrated and upset about her inability to get hired.  She noted that her self-esteem was low.  She felt vulnerable and like she had little control of her life (similar to her MST experience).  She was disturbed by world events in the news.  However, the Veteran did report that she managed to take time for herself to go to the movies with friends during the week.  She also spent time with family.

In another September 2010 report, the Veteran stated that she was tired of taking care of her ex-husband (who was more like a boarder).  She stated that she was responsible for making sure he took his medications and kept his appointments.  She stated that she had a lot of energy and enjoyed doing things outdoors.  Her husband used to enjoy those things but no longer had much energy.  She stated that she would like a companion with whom she could engage in fun activities.  

In a December 2010 report, the Veteran stated that she was very upset over recent
changes in airport security.   She was not comfortable with the x-ray machine or with being patted down.  Due to her MST, even the thought of
having to do this was very triggering to her.  She reported that she had an upcoming trip to Jamaica in December and was very concerned about how she would deal with this.  A January 2011 report reflects that she did go through the scanner and that things worked out okay.  She was happy to see her son and daughter.     

A March 2011 report reflects that she reported a dream in which one the guys in her military unit chasing her.  The examiner noted that the Veteran was managing okay, with some anxiety and depression.  An April 2011 report reflects that the Veteran's flashbacks and nightmares were increasing.

In April 2011, the Veteran was excited about participating in a group of women Veterans. A May 2011 report reflects that she was becoming more and more depressed and discouraged due to multiple job rejections.  A December 2011 treatment report reflects that the Veteran was working as a volunteer for an organization; but that she wanted to quit.  She stated that she was tired of the disorganization and so many things changing at the last minute.  She felt very frustrated, and then "lost it" with another volunteer.  She later felt guilty about it.  She reported being easily frustrated and feeling very stressed and angry.
       
Dr. L.H. submitted a May 2011 correspondence in which she stated that the Veteran continued to be very uncomfortable and mistrustful around males, and was very sensitive to injustices or references to sexual harassment or assault.  She stated that discomfort around males has negatively impacted her previous job situation in that she was expected to socialize with others, but was uncomfortable doing so.  Dr. L.H. stated that it is more likely than not that this held her back from advancing in her company as well as making her daily work life anxiety provoking.  She noted that for the past 2 years, the Veteran had been actively looking for a job but without success.  She noted that the resulting feelings of frustration and lack of control were ongoing reminders of her feelings related to her MST experiences.  Dr. L.H. also noted that the Veteran avoided several recommended medical tests due to the only available provider being male and her anxiety and mistrust regarding males.  She stated that the Veteran had sleep difficulties, specifically nightmares, and typically was tired on waking even when she did sleep.  Other symptoms included being on guard when outside her home, worrying about someone following her home, being highly sensitive to injustices, viewing the world as an unsafe place, and being very distressed by world events and any references to sexual abuse or harassment in today's military.  Dr. L.H. was of the opinion that the Veteran's anxiety symptoms have moderately impact her life.

In February 2012, the Veteran reported that she did okay when she was "out and about, busy," but that on other days, she spent the day under the covers and not wanting to deal with the world.  Records throughout the remainder of 2012 reflect the Veteran's increased frustration over not finding a job, and increased frustration and depression regarding her role of caretaker for her husband, and regarding the lifestyle (active) that she cannot have with her ex-husband due to his disabilities.  In April 2013, the Veteran reported episodes of crying, depressed mood, anger, and frustration.  

The Veteran underwent a VA examination in April 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that she and her husband divorced for financial reasons; but she continued to live with him (in a relationship more like roommates).  She stated that she will never be in a relationship again due to her life experiences including MST and being raped by her husband when he was drunk.  She stated that she was a care provider for her husband whose service connected disabilities have been rated 100%.  She reported that she had two adult children and that she had a great relationship with them.  She reported that she had 10 friends (5 close friends).  Hobbies included walking, riding her bike, books on tape, attending a gym 3-4 times per week.  She also participated in a nonprofit organization supporting a Native American tribe (fundraising and putting together food, library, and other
necessary supplies).  

She reported that after being discharged from service, she earned an MBA and an MS in human behavior.  She worked at Pratt & Whitney in HR for almost 18 years.  She is unsure why she was laid off in December 2008.  She reported good relations with coworkers and supervisors except one individual.  She stated that she reported double carpal tunnel syndrome in 2007.  She felt that this may have been the reason for being laid off.  She applied for numerous jobs since then, but had been unsuccessful in finding employment.  She described herself as a workaholic who enjoyed being busy and did not like to sit down.

The Veteran denied any mental health treatment until the spring of 2009.  She reported treating with Dr. L.H. on a monthly basis.  She denied any psychotropic
medications and psychiatric hospitalizations.  She reported that as a result of her MST, she would wear extra baggy clothes, downplay her appearance, and avoid
getting the attention of men.  She reported that she was weary and hypervigilant around men.  She endorsed intrusive and distressing thoughts about the MST, dreams, emotional reactivity to the MST (she cried during the evaluation), avoidance of thoughts of the MST, sometimes avoidance of groups (especially crowds of men), middle insomnia (4-6 hours night), irritability/anger, and hypervigilance in some instances (especially around groups and men).  In response to hearing current stories of women in the military experiencing MST, she reported passive suicidal ideation only (saying "I can't believe this stuff is happening.  I'd rather not be here"). She reported that she used to be an outgoing person, and
that the MST changed her.

Upon examination, the Veteran's symptoms included anxiety; chronic sleep impairment; and circumstantial, circumlocutory or stereotyped speech.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD; however, she did experience recurrent and distressing recollections of the MST, including images thoughts or perceptions; recurrent distressing dreams of the MST; and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the MST.  She made efforts to avoid thoughts, feelings, or conversations associated with the MST; and made efforts to avoid activities, places, or people that arouse recollections of the MST.  She also experienced difficulty falling or staying asleep, and irritability or outbursts of anger.  She noted that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; or her symptoms were controlled by medication.  She noted that the Veteran described steady work throughout her life until she was laid off.  She described some difficulty interacting with men in the workplace due to her MST; but also stated that she performed well in her job and was a workaholic.  The examiner opined that she experienced moderate social impairment due to the MST.  However, she then assigned a Global Assessment of Functioning (GAF) score of 63.

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in October 2013.  Consequently, DSM-IV is applicable.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2015).

Dr. L.H. submitted a April 2013 correspondence in which she once again noted that the Veteran's symptoms included: mistrust regarding males, sleep difficulties (nightmares), being tired upon waking, being on guard when outside her home, worrying about someone following her home, being highly sensitive to injustices, viewing the world as an unsafe place, episodes of crying, depressed mood, anxiety, and being very distressed by world events and any references to sexual abuse or harassment in today's military.

Dr. L.H. submitted another correspondence in January 2015.  She stated that the Veteran continued to struggle with the same symptoms noted in her previous 2 letters.  She stated that the Veteran got a job in the past year.  This has led to increased exposure to and interaction with males in her work environment.  This led to an increase in frequency and intensity of symptoms (increased episodes of crying, increased sleep difficulties, increased anxiety, increased hypervigilance, and increased depression).  

The Veteran underwent a VA examination in March 2015.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the most recent VA examination took place in April 2013.  She stated that since that time, the Veteran endorsed increased anhedonia.  The Veteran stated that after returning from work she often "hides under the covers."  She reported that she continued to socialize with friends and attended weekly happy hour.  She reported that she has joined a gym and enjoyed bike riding.  She stated that she remained close with her two children, however, neither child is local.  She endorsed that she was enjoying the experience of being a grandmother.  She had been a care taker for an ex-husband; but she stated he left on Thanksgiving.  She endorsed a lack of desire for a romantic or sexual relationship.  She stated that she is guarded as a defense mechanism.  The examiner opined that the Veteran endorsed mild to moderate social impairment related to her condition.

The examiner noted that the Veteran had been working in HR for the State of Connecticut since January 2014.  Veteran reported that she was reliable in her position.  She endorsed periods of reactivity at work, stating she often had to close her door and cry.  She reported that she was getting along with co-workers and supervisors but felt like "people are beating on me" at times.  She reported an increase in anxiety since returning to work.  She endorsed feeling anxious when
having to interact with men.  Despite this, she remained efficient and effective in her position most of the time.  The examiner opined that the Veteran endorsed moderate occupational impairment related to her condition.

The Veteran continued to endorse depressed mood, intrusive thoughts, mistrust and avoidance of males, and mild anhedonia.  She was not taking any psychiatric medication.  Symptoms included depressed mood; anxiety; panic attacks more than once a week; circumstantial, circumlocutory or stereotyped speech; and disturbances of motivation and mood.

Upon examination, the Veteran was appropriately dressed.  Her mood was labile
with frequent periods of reactivity.  Her affect was tearful at times.  Speech
was pressured.  Thought processes were circumstantial.  Judgment and insight were
intact.  She denied suicidal and homicidal ideation.  

The examiner noted that the Veteran claimed that her anxiety disorder had worsened.  The examiner opined that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.


Analysis

Prior to March 2, 2015

The Veteran's anxiety disorder has been rated as 30 percent disabling prior to March 2, 2015.  In order to warrant a rating in excess of 30 percent, the Veteran's disability would have to be manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

After reviewing the record, the Board finds that the Veteran's psychiatric symptoms were similar in frequency to those resulting in the assignment of a 50 percent rating as of March 2, 2015, and were at times of similar severity to the most current disability picture.  As the Board finds no meaningful distinction between the Veteran's symptoms for the two rating periods involved in this claim, the Board concludes that the Veteran is entitled to a 50 percent evaluation for psychiatric disability for the period prior to March 2, 2015.


Entitlement to a rating in excess of 50 percent for the period prior to and effective March 2, 2015

In order to warrant a rating in excess of 50 percent, the Veteran's disability must be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

The evidence prior to March 2, 2015 showed that the Veteran first sought treatment due to stress over being laid off work.  She reported that she was restless to return to work, and she described herself as a workaholic who enjoyed being busy and did not like to sit down.  The reason for her inability to find work remained unclear; but the evidence does not suggest that her anxiety was any more than a mild impairment in that regard.  At her April 2013 VA examination, she reported good relationships with coworkers and supervisors except one individual.  While she was not employed, she volunteered at a nonprofit organization supporting a Native American tribe (fundraising and putting together food, library, and other necessary supplies).  In addition, she was taking care of her ex-husband.    

Dr. L.H. noted that the Veteran's discomfort around males negatively impacted her previous job situation in that she was expected to socialize with others, but was uncomfortable doing so.  She opined that this likely held the Veteran back from advancing in her company.  

Regarding social impairment, in September 2010, the Veteran stated that she managed to take time for herself to go to the movies with friends during the week; and that she also spent time with family.  She stated that she had a lot of energy and enjoyed doing things outdoors, but her husband was unable to do these things.  She took a trip to Jamaica in December 2010 to see her son and daughter.  In April 2011, the Veteran reported that she was excited about participating in a group of women Veterans.  At her April 2013 VA examination, she reported that she had two adult children and that she had a great relationship with them.  She also reported that she had 10 friends (5 close friends).  

Finally, the Board notes that her GAF score of 63 is representative of mild symptoms.  

The Board finds that the evidence reflects that prior to being laid off in 2008, the Veteran was a workaholic who reported good relationships with coworkers and supervisors except one individual.  She also had good relationships with her two children, her ex-husband, and 10 friends.  

The evidence from March 2, 2015 also does not reflect that the Veteran was unable to establish and maintain effective relationships.  Although the Veteran endorsed increased anhedonia, she stated that she continued to socialize with friends and attended weekly happy hour.  She reported that she has joined a gym and enjoyed bike riding.  She remained close with her two children.  Additionally, the Veteran worked in HR for the State of Connecticut.  She reported that she was reliable in her position.  She endorsed periods of reactivity at work, stating she often had to close her door and cry.  She endorsed feeling anxious when having to interact with men.  Nonetheless, she reported that she remained efficient and effective in her position most of the time.  The examiner opined that the Veteran endorsed moderate occupational impairment related to her condition.

The March 2015 examiner opined that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The above evidence demonstrates that the Veteran does not exhibit total occupational and social impairment or occupational and social impairment in most areas.  Accordingly, as the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 50 percent for an anxiety disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, her symptomatology has consisted of depressed mood; intrusive thoughts; anhedonia; anxiety; panic attacks more than once a week; circumstantial, circumlocutory or stereotyped speech; and disturbances of motivation and mood.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

The issue of whether new and material evidence has been received to reopen a claim of service connection for heart disability is dismissed.

New and material evidence has been received and the Veteran's claim of service connection for a back disability is reopened.

Entitlement to a 50 percent, but not higher, initial disability rating for psychiatric disability for the period prior to March 2, 2015, is granted.

Entitlement to a rating in excess of 50 percent for psychiatric disability for the period from March 2, 2015 is denied.


REMAND

Back disability
The Board notes that the Veteran underwent a VA examination in April 2013.  The examiner opined that it was less likely than not that the Veteran's back disability was related to service.  The sole basis for this opinion was that "There is no evidence of a chronic condition from service time until 2011 there is a lack of medical documentation for this condition."  The Board notes that the lack of treatment cannot be the sole basis for a negative opinion, particularly given the Veteran's reports of continuity of symptomatology.  Moreover, the rationale was factually incorrect insofar as mild degenerative changes of the lower lumbar facet joints were shown on May 1996 x-rays.  The April 2013 VA examiner noted these finding earlier in the report.  Additionally, even in the absence of continuity of symptomatology, the examiner failed to address the likelihood that a back injury in service could result in a disability several years after service.  

Finally, inasmuch as the examination occurred in April 2013, the examiner did not have the benefit of reviewing the July 2015 correspondence from L. A-M (chiropractic physician).  

The Board finds that another VA examination and opinion is warranted.  

Respiratory Disability
Once again, the Board notes that the Veteran underwent a VA examination in April 2013, and the examiner found that it was less likely than not that the Veteran's respiratory disability was related to service.  

However, the sole rationale was that "There is no evidence of a chronic condition post service time until 2011, there is a lack of medical documentation for this condition."  The Board notes that the lack of treatment cannot be the sole basis for a negative opinion.  Moreover, the rationale was factually incorrect insofar as the examiner noted that "private treatment records document ongoing problems with allergic rhinitis and bouts of sinusitis from 1994 to 2010.  

The Board finds that another VA examination and opinion are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's back disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any back disability present began during or is causally related to service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  
 
The examiner should also consider the July 2015 correspondence from L. A-M. (Chiropractic physician).  

2.  The Veteran should be afforded a VA respiratory examination for the purpose of determining the nature and etiology of the Veteran's respiratory disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any respiratory disability began during or is causally related to service, to include a December 1976 diagnosis of sinusitis, and credible testimony regarding exposure to industrial cleaning solvents (used to clean engine parts).    

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AOJ should review the expanded record and determine if the benefits sought can be granted.  If the claims remaining on appeal remain denied, then the AOJ should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


